Citation Nr: 1432645	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1966 to April 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

During the Veteran's August 2012 hearing he alleged that VA was negligent in providing medical care to him in 1969.  As such, the issue of entitlement to compensation for hypertension under 38 U.S.C.A. § 1151 has been raised by the record.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction.  In this regard, the undersigned notes that a grant of compensation under 38 U.S.C.A. § 1151 is a different benefit than a grant of compensation under the laws governing service connection.  See generally, Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010).  Therefore, the Board does not have jurisdiction over the 1151 claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Evidence added to the record since the unappealed November 1980 rating decision denying entitlement to service connection for hypertension is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In February 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter advised the Veteran that his claim was previously denied, defined "new and material evidence" and explained the reasons why the claim was  previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issue was readjudicated in July 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified to include records from a term of hospitalization at a VA hospital in St. Albans, New York.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Additionally, at the August 2012 Board hearing, testimony was elicited by the representative and the undersigned regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a hearing officer has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2013).  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence submitted since the last rating decision is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran seeks to reopen a November 1980 rating decision denying entitlement to service connection for hypertension.  That rating decision specifically noted that the Veteran's service treatment records were negative for hypertension, that a January 1969 VA examination showed blood pressure of 120/70, that VA treatment records from March 1969 through April 1969 included a single elevated blood pressure reading of 140/90, and that St. Albans VA outpatient treatment records dated from 1980 showed elevated blood pressure readings.  The November 1980 rating decision denied entitlement to service connection for hypertension on the basis that there was no evidence of in-service incurrence of hypertension, no evidence that hypertension manifest to a compensable degree within one year of separation from active duty and no evidence indicating that his service-connected hypoglycemia was related to his hypertension.

In a January 1981 statement, the Veteran requested an additional 60 days to obtain evidence regarding his claim for hypertension and hypoglycemia.  He noted that he had been an inpatient at a New York VA hospital where he had been treated for hypoglycemia and stated that "this information was not included or considered by your office."  The Board notes that no additional evidence was submitted during that 60 day term, and the evidence of record includes a hospital summary from a New York VA Hospital.  Although he referenced the claim for hypertension, nothing in the statement can reasonably be construed as a notice of disagreement.  The RO already considered his hospitalization at the New York VA Medical Center in its November 1980 denial and the Veteran specifically noted that he was writing in response to a statement of the case related to an increased rating claim for hypoglycemia.  See 38 C.F.R. § 20.201 ("While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.").  Thereafter, VA notified the Veteran that he had an additional 60 days to present evidence and asked him to specify the dates that he had been treated at the New York VA hospital; however, again he submitted nothing further until 2002.  The RO's November 1980 denial of the claim is therefore final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105.

In December 2008, the Veteran submitted a request to reopen the claim of entitlement to service connection for hypertension.  The evidence obtained since the last final denial consists of VA treatment records showing current treatment for hypertension, the 1969 hospitalization at the New York VA hospital, and testimony from an August 2012 Board hearing.  The evidence relating to the Veteran's hospitalization in March 1969 shows only one blood pressure reading and is redundant of the evidence considered in the prior denial.  Recent VA treatment records indicate current treatment for hypertension, a fact that had already been established in the 1980 St. Albans VA treatment records.  The Veteran has not furnished any evidence showing that hypertension onset during his period of active duty or within one year of separation from active duty or indicating that hypertension may be related to service; he has not established any new facts that were not considered in the November 1980 rating decision.  The Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board. See Anglin, 203 F. 3d at 1347.  Thus, the evidence is essentially duplicative of evidence submitted in the past.

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence to reopen the claim of entitlement to service connection for hypertension.  Thus, the claim must be denied.


ORDER

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for hypertension.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


